The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Publication 10,910,560 to Trinh et al (hereinafter Trinh).
In re claim 1, Trinh discloses a ferroelectric component comprising:
- a tunnel barrier layer 114 disposed on a first electrode 112 to include a ferroelectric material [Fig. 1];
- a tunneling control layer 116 disposed on the tunnel barrier layer 114 to control a tunneling width of electric charges passing through the tunnel barrier layer [col. 3]; and
- a second electrode 118 disposed on the tunneling control layer 116. 
The language “configured to form conductive paths of electrons to reduce the tunneling width in the tunnel barrier layer , or is configured to reduce a number of the conductive paths of the electrons to increase the tunneling width formed in the tunnel barrier layer, according to an external voltage applied between the first electrode and the second electrode” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “configured to form conductive paths of electrons… to reduce a number of the conductive paths of the electrons” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling layer’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 2, Trinh discloses a self-rectifying layer 112a disposed between the first electrode 112b and the tunnel barrier layer 114, wherein the self-rectifying layer includes an insulation material [Fig. 1].
In re claim 3, Trinh does not disclose explicitly the ferroelectric component configured to non-volatilely store one of two different logic data according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to non-volatilely store one of two different logic data according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “ferroelectric component” doesn’t differentiate to the claimed “configured to non-volatilely store one of two different logic data…” from the ferroelectric component of the prior art, if prior art assembly teaches all the ferroelectric component’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 4, Trinh discloses the first electrode 112 being in contact with the tunnel barrier layer 116 [Fig. 1].  Trinh does not disclose explicitly the first electrode 112 configured to have an electron accumulation region or an electron depletion region , which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to have an electron accumulation region or an electron depletion region, which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first electrode” doesn’t differentiate to the claimed “to have an electron accumulation region or an electron depletion region , …” from the ferroelectric component of the prior art, if prior art assembly teaches all the first electrode’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 5, Trinh discloses metal ions in the tunnel barrier layer 114 combined with electrons emitted from first tunnel junction electrode 112 to form conductive filaments 117 in tunnel barrier layer [Fig.1 & col. 3, lns.44-60] ; when a first predetermined voltage is applied between the first tunnel junction electrode 112 and second tunnel junction electrode 118 such that a relatively positive bias is applied to the second tunnel junction electrode.  
Trinh does not disclose explicitly the tunneling control layer 116 configured to supply metal ions into the tunnel barrier layer. The language “configured to supply metal ions into the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “to supply metal ions into the tunnel barrier layer” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling control layer’s limitations of claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 6, Trinh discloses:
. the conductive filaments 117 extend from an interface between the tunneling control layer 116 and the tunnel barrier layer 114 into the tunnel barrier layer [Fig. 1]; and 
. the conductive filaments 117 do not contact the self-rectifying layer [col. 3].
In re claim 11, Trinh discloses a cross point array device comprising: 
- a second conductive line 120 overlapping a first conductive line 110 [Fig. 1]; and 
- a pillar structure disposed at a cross point of 112, 118, and including a self-rectifying layer 112, a tunnel barrier layer 114, and a tunneling control layer 116 [col. 3], wherein:	
. the self-rectifying layer 112 includes an insulation material, 
. the tunnel barrier layer 114 includes a ferroelectric material, and
. the tunneling control layer 116 includes a conductive material. 
The language “configured to form conductive paths of electrons to reduce the tunneling width in the tunnel barrier layer , or is configured to reduce a number of the conductive paths of the electrons to increase the tunneling width formed in the tunnel barrier layer, according to an external voltage applied between the first electrode and the second electrode” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “configured to form conductive paths of electrons… to reduce a number of the conductive paths of the electrons” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling layer’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 12, Trinh discloses the first conductive line 110 being in contact with the self-rectifying layer 112 [Fig. 1]. 
Trinh does not disclose explicitly the first conductive line 110 configured to have an electron accumulation region or an electron depletion region , which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to have an electron accumulation region or an electron depletion region, which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first conductive line” doesn’t differentiate to the claimed “to have an electron accumulation region or an electron depletion region…” from the ferroelectric Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 13, Trinh discloses: 
- a first tunnel junction electrode 112 disposed between the first conductive line 110 and the self-rectifying layer 112 [Fig. 1]; and
- a second tunnel junction electrode 118 disposed between the second conductive line 120 and the tunneling control layer 116 [col. 3]
In re claim 14, Trinh discloses the first tunnel junction electrode 112 and the self-rectifying layer 112 in contact with each other [Fig. 1 & col. 3].
Trinh does not disclose explicitly the first tunnel junction electrode configured to have an electron accumulation region or an electron depletion region , which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to have an electron accumulation region or an electron depletion region, which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first tunnel junction electrode” doesn’t differentiate to the claimed “to have an electron accumulation region or an electron depletion region…” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunnel junction electrode’s limitations of the claimed structure.  Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 15, Trinh discloses metal ions in the tunnel barrier layer 114 combined with electrons emitted from the first tunnel junction electrode 112 to form conductive filaments 117 in the tunnel barrier layer 114 [Fig.1 & col. 3, lns.44-60] ; when a first predetermined voltage is applied between the first tunnel junction electrode 112 and the second tunnel junction electrode 118 such that a relatively positive bias is applied to the second tunnel junction electrode.
Trinh does not disclose explicitly the tunneling control layer 104 configured to supply metal ions into the tunnel barrier layer. The language “configured to supply metal ions into the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “to supply metal ions into the tunnel barrier layer” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling control layer’s limitations of claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 16, Trinh discloses:
117 extend from an interface between the tunneling control layer 116 and the tunnel barrier layer 114 into the tunnel barrier layer [Fig. 1]; and 
. the conductive filaments 117 do not contact the self-rectifying layer 112 [col. 3].
In re claims 8 & 18, Trinh suggests:
. the ferroelectric material including at least one of HfO2, ZrO2, Hf0.5Zr0.5O2, PbZrXTi1-XO3 (0<X<1), Ba(Sr, Ti)O3, BaTiO3, Bi4-XLaXTi3O12 (0<X<1), SrBi2Ta2O9, BiFeO3, Pb5Ge5O11, SrBi2Nb2O9 and YMnO3 or at least one of a doped hafnium oxide material, a doped zirconium oxide material, and a doped hafnium zirconium oxide material [col. 5, lns.15-23]; and
. the ferroelectric material including at least one of the doped hafnium oxide material, the doped zirconium oxide material, and the doped hafnium zirconium oxide material, at least one of carbon, silicon, magnesium, aluminum, yttrium, nitrogen, germanium, tin, strontium, lead, calcium, barium, titanium, gadolinium, and lanthanum is used as a dopant.
In re claims 9 & 19, Trinh discloses the tunneling control layer 116 including at least one of a silver material and a copper material [Fig.1 & col. 3, lns.44-60].
In re claims 10 & 20, Trinh discloses each of the first and second tunnel junction electrodes 112, 118 including at least one of a tungsten layer, a titanium layer, a copper layer, an aluminum layer, a ruthenium layer, platinum layer, an iridium layer, a tungsten nitride layer, a titanium nitride layer, and a tantalum nitride layer [Fig.1 & col. 5, ln.5].	

    PNG
    media_image1.png
    164
    91
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    167
    257
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    177
    296
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    244
    244
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    319
    375
    media_image5.png
    Greyscale

Application(Fig1) compared to Trinh (Pat. 10,910,560)Figs.1,3A or Chang (Pat. 10,950,784)Figs1-4
3.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent 10,950,784 to Chang et al (hereinafter Chang).
In re claim 1, Chang discloses a ferroelectric component comprising:
- a tunnel barrier layer 110 disposed on a first electrode 106 to include a ferroelectric material [Figs 1-3];
- a tunneling control layer 104 disposed on the tunnel barrier layer 110 to control a tunneling width of electric charges passing through the tunnel barrier layer [col.]; and
- a second electrode 108 disposed on the tunneling control layer 104. 
configured to form conductive paths of electrons to reduce the tunneling width in the tunnel barrier layer , or is configured to reduce a number of the conductive paths of the electrons to increase the tunneling width formed in the tunnel barrier layer, according to an external voltage applied between the first electrode and the second electrode” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “configured to form conductive paths of electrons… to reduce a number of the conductive paths of the electrons” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling layer’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 2, Chang discloses a self-rectifying layer (i.e., switch layer 110, Figs 1-4 & col. 3, lns.40-67) disposed between the first electrode 106 and the tunnel barrier layer 104, wherein the self-rectifying layer includes an insulation material [col. 5, ln.4].
In re claim 3, Chang does not disclose explicitly the ferroelectric component configured to non-volatilely store one of two different logic data according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to non-volatilely store one of two different logic data according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “ferroelectric component” doesn’t differentiate to the claimed “configured to non-volatilely store one of two different logic data…” from the ferroelectric component of the prior art, if prior art assembly teaches all the ferroelectric component’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 4, Chang discloses the first electrode 106 being in contact with the tunnel barrier layer 104 [Figs. 1-3].  Chang does not disclose explicitly the first electrode 106 configured to have an electron accumulation region or an electron depletion region , which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to have an electron accumulation region or an electron depletion region, which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first electrode” doesn’t differentiate to the claimed “to have an electron accumulation region or an electron depletion region , …” from the ferroelectric component Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 5, Chang discloses metal ions 116 in the tunnel barrier layer 104 combined with electrons emitted from the first tunnel junction electrode 106 to form conductive filaments 114 in the tunnel barrier layer [Figs. 1-3 & col. 4] ; when a first predetermined voltage is applied between first electrode 106 and second electrode 108 such that a relatively positive bias is applied to the second electrode.
Chang does not disclose explicitly the tunneling control layer 112 configured to supply metal ions into the tunnel barrier layer. The language “configured to supply metal ions into the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “to supply metal ions into the tunnel barrier layer” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling control layer’s limitations of claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 6, Chang discloses:
. the conductive filaments 114 extend from an interface between the tunneling control layer 112 and the tunnel barrier layer 104 into the tunnel barrier layer [Figs. 1-3]; and
. the conductive filaments 114 do not contact the first electrode 106 [col. 4].
In re claim 11, Chang discloses a cross point array device comprising: 
- a second conductive line 404t overlapping a first conductive line 404b [Figs. 4A-D & col 7, ln.20]; and 
- a pillar structure 102 disposed at a cross point of 106, 108 [Fig 1-4], and including a self-rectifying layer 110, a tunnel barrier layer 104, and a tunneling control layer 112, wherein:	. the self-rectifying layer 110 includes an insulation material [col. 3, ln.44 & col. 5, ln.5], 
. the tunnel barrier layer 104 includes a ferroelectric material [col. 5, ln.1],  and
. the tunneling control layer 112 includes a conductive material [col. 6, ln.53]. 
The language “configured to form conductive paths of electrons to reduce the tunneling width in the tunnel barrier layer , or is configured to reduce a number of the conductive paths of the electrons to increase the tunneling width formed in the tunnel barrier layer, according to an external voltage applied between the first electrode and the second electrode” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “configured to form conductive paths of electrons… to reduce a number of the conductive paths of the electrons” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling layer’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 12, Chang discloses the first conductive line 404b being in contact with the self-rectifying layer 110 [Fig. 4A & col. 8, ln.60]. 
Chang does not disclose explicitly the first conductive line 404b configured to have an electron accumulation region or an electron depletion region , which is formed according to a direction of 
remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to have an electron accumulation region or an electron depletion region, which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first conductive line” doesn’t differentiate to the claimed “to have an electron accumulation region or an electron depletion region…” from the ferroelectric component of the prior art, if prior art assembly teaches all the first conductive line’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 13, Chang discloses: 
- a first tunnel junction electrode 106 disposed between the first conductive line 404b and the self-rectifying layer 110 [Figs. 4A-D]; and
- a second tunnel junction electrode 108 disposed between the second conductive line 404t and the tunneling control layer 112 [Fig. 4A & col. 8, ln.60].
In re claim 14, Chang discloses the first tunnel junction electrode 108 and the self-rectifying layer 110 in contact with each other [Figs. 4A-D].
Chang does not disclose explicitly the first tunnel junction electrode configured to have an electron accumulation region or an electron depletion region , which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer.
The language “configured to have an electron accumulation region or an electron depletion region, which is formed according to a direction of remnant polarization of the ferroelectric material included in the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “first tunnel junction electrode” doesn’t differentiate to the claimed “to have an electron accumulation region or an electron depletion region…” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunnel junction electrode’s limitations of the claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 15, Chang discloses metal ions 116 in the tunnel barrier layer 104 combined with electrons emitted from the first tunnel junction electrode 106 to form conductive filaments 114 in tunnel barrier 104 [Figs. 1-4 & col. 6] ; when a first predetermined voltage is applied between the first tunnel junction electrode 106 and the second tunnel junction electrode 108 such that a relatively positive bias is applied to the second tunnel junction electrode.
Chang does not disclose explicitly the tunneling control layer 104 configured to supply metal ions into the tunnel barrier layer. The language “configured to supply metal ions into the tunnel barrier layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “tunneling control layer” doesn’t differentiate to the claimed “to supply metal ions into the tunnel barrier layer” from the ferroelectric component of the prior art, if prior art assembly teaches all the tunneling control layer’s limitations of claimed structure. Ex parte Masha, 2 USPQ2d 1647 (1987).
In re claim 16, Chang discloses:
. the conductive filaments 114 extend from an interface between the tunneling control layer 112 and the tunnel barrier layer 104 into the tunnel barrier layer [Figs. 1- 4]; and 
. the conductive filaments 114 do not contact the self-rectifying layer 110 [col. 6].
In re claims 8 & 18, Chang suggests:
. the ferroelectric material including at least one of HfO2, ZrO2, Hf0.5Zr0.5O2, PbZrXTi1-XO3 (0<X<1), Ba(Sr, Ti)O3, BaTiO3, Bi4-XLaXTi3O12 (0<X<1), SrBi2Ta2O9, BiFeO3, Pb5Ge5O11, SrBi2Nb2O9 and YMnO3 or at least one of a doped hafnium oxide material, a doped zirconium oxide material, and a doped hafnium zirconium oxide material [Figs. 1-4 & col. 5, ln.31]; and
. the ferroelectric material including at least one of the doped hafnium oxide material, the doped zirconium oxide material, and the doped hafnium zirconium oxide material, at least one of carbon, silicon, magnesium, aluminum, yttrium, nitrogen, germanium, tin, strontium, lead, calcium, barium, titanium, gadolinium, and lanthanum is used as a dopant [col. 7, ln.10].
In re claims 9 & 19, Chang discloses the tunneling control layer 112 including at least one of a silver material and a copper material [Figs. 1-4 & col. 6, ln.53].
In re claims 10 & 20, Chang discloses each of the first and second tunnel junction electrodes 106, 108 including at least one of a tungsten layer, a titanium layer, a copper layer, an aluminum layer, a ruthenium layer, platinum layer, an iridium layer, a tungsten nitride layer, a titanium nitride layer, and a tantalum nitride layer [Figs. 1-4 & col. 7, lns.50-65].
Allowable Subject Matter
4.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any Trinh nor Chang discloses conductive filaments in a tunnel barrier layer are removed, when a second predetermined voltage is applied between first and second tunnel junction electrodes such that a relatively negative bias is applied to the second tunnel junction electrode.
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 16, 2022										    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815